Citation Nr: 1017042	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
April 13, 2009, and in excess of 50 percent thereafter, for 
service-connected post-traumatic stress disorder (or PTSD).

2.  Entitlement to service connection for adenoid cystic 
carcinoma, claimed as due to exposure to herbicides.  

3.  Entitlement to benefits for total disability based upon 
individual unemployability (or TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 
1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

In a May 2009 rating decision, the Veteran's PTSD rating was 
increased to 50 percent disabling, effective April 13, 2009.  
Because this is not the maximum rating for this disability, 
this claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In September 2009, the Veteran appeared and testified before 
the undersigned at a Travel Board hearing at the Cleveland 
RO.  The transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  It is conceded that the Veteran was exposed to herbicide 
agents during service.  

3.  The Veteran's adenoid cystic carcinoma is not shown to be 
attributable to service, nor is it shown to be due to 
exposure to herbicide agents.  

4.  Prior to April 13, 2009, the Veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity evidenced by difficulty in 
establishing and maintaining effective work and social 
relationships.  

5.  From April 13, 2009, the Veteran's PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; and inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  Adenoid cystic carcinoma was not incurred in service or 
presumed to have been incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  The criteria for a 50 percent rating, but no more, prior 
to April 13, 2009, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for a 70 percent rating, but no more, from 
April 13, 2009, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in May 2006 and May 2008, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
increased rating, and TDIU, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the May 
2006 notice.  As such, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2006 VCAA notice was given prior 
to the appealed AOJ decision, dated in March 2007, regarding 
the TDIU and service connection issues.  The Board 
acknowledges that the Veteran was not provided VCAA notice 
regarding his increased rating claim for PTSD prior to March 
2007.  The Court specifically stated in Pelegrini, however, 
that it was not requiring the voiding or nullification of any 
AOJ action or decision if adequate notice was not given prior 
to the appealed decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  Because proper 
notice was provided in May 2008, including the notice 
previously required pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), and a Supplemental Statement of the Case 
was issued subsequent to that notice in June 2008, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the severity of his PTSD disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2009, the 
Veteran appeared and testified at a Travel Board hearing at 
the Cleveland RO.  

VA is not required to schedule the Veteran for a physical 
examination regarding his adenoid cystic carcinoma because 
the evidence does not meet the criteria set forth in 38 
C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service, upon 
which a current disability may be based.  As such, the Board 
will not remand this case for a medical examination on that 
issue.  

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran essentially contends that his adenoid cystic 
carcinoma is due to his exposure to Agent Orange during 
service.  As noted above, the Veteran's exposure to herbicide 
agents, including Agent Orange, is conceded.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, amyotrophic 
lateral sclerosis (ALS), chronic persistent peripheral 
neuropathy, lipid and lipoprotein disorders, gastrointestinal 
and digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no question that the Veteran had service in-country 
in Vietnam.  And as reflected in the regulations above, 
adenoid cystic carcinoma is not a presumptive disease for 
which service connection can be granted.  Again, the 
Secretary has clarified that a presumption of service 
connection is not warranted for nasopharyngeal cancer and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Thus, the inquiry before the Board is limited to whether the 
Veteran's adenoid cancer is directly related to his presumed 
in-service exposure to herbicide agents.

The Veteran's service treatment records (STRs), including his 
enlistment and separation medical examinations, are devoid of 
any complaints of, or treatment for, a disorder of the 
adenoids.  Discharge medical examination in June 1970 merely 
noted defective vision, but no other disabilities.  

Relevant post-service treatment records reflect treatment for 
adenoid cystic carcinoma in late-2005 and 2006.  These 
treatment records show no findings that the Veteran's cancer 
was attributable to exposure to an herbicide agent, including 
Agent Orange, nor has the Veteran submitted any clinical 
evidence relating adenoidal cancer to herbicide exposure.  

During the Veteran's September 2009 hearing, he testified 
that doctors had told him that his adenoid cystic carcinoma 
was due to exposure to Agent Orange.  The Veteran testified 
that he believed his adenoid cancer to be similar to a 
respiratory cancer.  The Veteran, however, has provided no 
medical evidence to show any relationship between his adenoid 
cystic carcinoma and exposure to Agent Orange.  

After review of the evidence as outlined above, the Board 
finds that service connection for adenoid cystic carcinoma is 
not warranted.  The Board appreciates the Veteran's 
assertions that his adenoid cancer is due to in-service 
exposure to Agent Orange.  The Veteran is certainly 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of his adenoid cystic 
carcinoma as being related to Agent Orange exposure as there 
is no evidence of record that the Veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence linking the Veteran's 
current adenoid carcinoma residuals to service, service 
connection must be denied on a direct basis.  Because adenoid 
cystic carcinoma has not been scientifically associated with 
the exposure to herbicides such as Agent Orange, nor has the 
Veteran provided medical evidence to suggest that his 
condition is due to exposure to Agent Orange, service 
connection must also be denied for adenoid cystic carcinoma 
on a presumptive basis.

Increased Rating

The Veteran contends that his service-connected PTSD is more 
severely disabling than currently rated.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
Court held that "staged" ratings are appropriate for an 
increased rating claim in such a case, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

It is important to note that if two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Veteran's PTSD has been evaluated using Diagnostic Code 
9411 of 38 C.F.R. § 4.130, which sets forth criteria for 
evaluating post-traumatic stress disorder using a general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  Pertinent portions of the general rating formula 
for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent 
events).....................30 percent 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work). 

By way of background, the Veteran was originally awarded 
service connection for PTSD in October 1992 and assigned a 10 
percent rating from January 13, 1992.  Upon appeal, his 
rating was increased to 30 percent from January 13, 1992.  
Following multiple attempts to obtain an increased rating, 
the Veteran most recently applied for an increase in April 
2006.  

In January 2007, the Veteran underwent a VA examination for 
his PSTD.  He reported living alone and having difficulty 
sleeping-part of this was attributable to his recent surgery 
related to his cancer.  He endorsed obsessive thoughts and 
recurrent nightmares, especially concerning the onset of his 
cancer.  He advised that these thoughts depress him and he 
has lost a significant amount of weight.  The Veteran also 
related significant anger problems in which he would yell at 
his wife (now deceased) and hit walls.  He advised that 
during these anger outbursts, he would isolate himself until 
he calmed.  He endorsed an exaggerated startle response when 
someone comes up behind him unexpectedly or when he hears an 
unexpected noise.  To cope with his symptoms, the Veteran 
advised that he uses alcohol and marijuana a few times 
weekly.  He reported being unemployed since 2002.  

During this examination, the Veteran had a depressed mood, 
poor sleep, fatigue, significant weight loss in the last 
year, feelings of worthlessness and guilt, decreased ability 
to concentrate, reexperiencing, once weekly nightmares, 
avoidance, feeling of detachment, hopelessness about the 
future, and anger outbursts, and exaggerated startle 
response.  

Behavior observations revealed a very thin Veteran, with fair 
eye contact, oriented times three, and with logical and goal-
oriented thought processes.  There was no evidence of 
delusions, hallucinations, or suicidal or homicidal 
ideations.  His mood was depressed and affect was 
constricted.  The Veteran was dressed casually and his 
hygiene was noted to be good.  His judgment and insight were 
noted to be fair.  The Veteran was found to have test results 
in the "severe" range for his symptoms of depression, and 
the examiner found his PTSD and depression symptoms to have 
increased in severity since previous screenings.  Substance 
use was noted as the Veteran's coping mechanism for his PTSD 
and depression.  He was assigned a GAF score of 45.  

Other relevant VA treatment records reflect treatment for his 
PTSD and depressive symptoms of varying degrees until 2008.  

In a December 2007 VA treatment record, the Veteran 
complained of increased depression, anxiety, worries, and 
thoughts of helplessness.  He denied suicidal or homicidal 
ideations.  He again indicated that he used substances to 
cope.  Mental status examination revealed the Veteran was 
alert and attentive, and oriented times three.  He was 
cooperative and reasonable, but noted to be irritable and 
frustrated.  His mood was anxious and depressed, but there 
were no perceptual disturbances indicated.  His thought 
processes were normal and coherent, and he had no unusual 
thought content.  The Veteran's insight was limited, judgment 
was fair, memory was intact, and his fund of knowledge was 
average.  He was assessed a GAF of 50.  

In a July 2008 VA treatment record, the Veteran was treated 
for complaints of flashbacks and restricted range of affect 
related to his PTSD and depression.  He was assessed a GAF 
score of 55.  

In a September 2008 VA treatment record, the Veteran was 
again noted to have unresolved grief due to his wife's death 
and PTSD.  During this treatment, he reported increased 
depression.  Relevant mental status examination noted the 
Veteran was neatly groomed and engaged.  His speech was 
productive, mood was neutral, and affect was full.  His 
thoughts were reality based and logical.  There were no 
perceptual disturbances noted, and his insight and judgment 
were good.  The Veteran's memory and concentration were 
grossly intact.  He was assessed a GAF of 55.  

In April 2009, the Veteran underwent another VA examination 
regarding his PTSD.  The Veteran reported living in his home 
with a roommate-a long-time friend to whom he rents a room.  
He reported retiring in early 2002 when the company for which 
he worked closed down.  Subsequently, he was operating a dump 
truck and ceased doing that in 2005 when he was diagnosed as 
having cancer.  The Veteran reported that he had no real 
hobbies or interests, and he advised that he had no friends 
other than his renter.  He has no "buddies," despite going 
to the Army/Navy Club or AmVets events.  He attended 
meetings, but will not go to their functions as he only feels 
comfortable in his home.  

Mental status examination revealed a Veteran who appeared his 
stated age, and was fully cooperative with the examiner.  The 
Veteran was noted to be neatly groomed, and casually and 
neatly dressed.  He was fully oriented to time, place, and 
person, and maintained appropriate eye contact.  The examiner 
noted he had a restricted range of affect that primarily 
appeared tense, and his speech was generally normal.  The 
speech content was noted to be logical and coherent, and 
without evidence of a thought disorder.  There was no 
delusional content found.  

The Veteran reported a lot of depression in regards to his 
mood.  He rated his typical mood as a 7 on a scale of 1 to 
10, with 10 being the most severe depression.  He also 
endorsed social isolation, feelings of hopelessness, and 
feeling down.  He denied suicidal ideations or any history of 
plans or attempts.  The examiner noted, however, that the 
Veteran acknowledged passive thoughts of dying and feeling 
"what's the use?"  He denied homicidal ideations, but 
endorsed brief thoughts of hurting others when he is angry.  
The Veteran also reported feeling anxious in crowds of people 
and any confined situation.  He related that he makes sure he 
can see the door and is watchful of others.  

The Veteran further endorsed recurrent and intrusive thoughts 
and memories of his service in Vietnam.  He indicated that 
these thoughts occur daily.  He advised that he has 
nightmares twice monthly.  He also reported experiencing 
frequent flashbacks that take him back to Vietnam.  In 
regards to avoidance, the Veteran denied talking about 
specific details regarding his service in Vietnam.  He 
indicated that he can talk in general about Vietnam with 
other veterans, but cannot discuss traumatic events.  He 
avoids thinking about Vietnam, and avoids people and 
reminders as much as possible.  He avoids watching war 
movies, and limits watching media coverage of the current 
war.  He avoids crowds and any place that is congested.  The 
Veteran also indicated that he avoids socialization with 
others beyond superficial conversation and will not commit 
himself to anything.  He described difficulty remembering 
past events and timeframes surrounding critical events.  He 
endorsed, however, close and loving feelings towards his 
children and grandchildren, but had no friends other than his 
renter.  The examiner noted that the Veteran exhibited a 
markedly restricted range of affect during the examination.  

In terms of arousal, the Veteran described chronic sleep 
disturbance with frequent awakenings, and was sporadic in 
nature.  The Veteran also described his temper as pretty 
volatile, and must avoid anger-provoking situations as much 
as possible.  As such, he keeps himself at home.  He reported 
difficulty tolerating people making mistakes and tends to 
judge them.  He denied being physically aggressive with 
others, but had punched holes in the doors at home.  He 
further described being hypervigilant by facing doors, 
staying home where he feels secure, and being watchful of 
others when outside the home.  He endorsed an exaggerated 
startle response-even including ducking and dropping to the 
ground.  

Following the mental status examination, the April 2009 VA 
examiner indicated that it appeared that the Veteran's PTSD 
symptomatology increased in severity since the January 2007 
VA examination.  The examiner found that the Veteran's self-
report and clinical record showed a general consistency.  The 
PTSD diagnosis was confirmed and continued, and he was 
assessed at a GAF of 40, based upon the seriousness, 
frequency and intensity of his PTSD symptomatology with 
"moderately severe social dysfunction."  The examiner noted 
that the Veteran's physical health issues significantly 
affected his ability to work and that he was likely 
unemployable due to them.  The examiner ultimately opined 
that the Veteran's PTSD symptoms result in deficiencies in 
social relationships, thinking, judgment, and mood.  

During the Veteran's September 2009 hearing, he endorsed 
similar symptomatology as was expressed during his 2007 and 
2009 VA examinations.  He also added significant panic 
attacks occurring when he is in public-especially places 
like malls.  He also indicated that he circled the perimeter 
of his house with his dogs in a defensive manner.  

Upon careful review of the evidence of record, the Board 
finds that the Veteran is entitled to a 50 percent rating 
prior to April 13, 2009 and a 70 percent rating thereafter 
for his service-connected PTSD.  Prior to April 13, 2009, the 
Veteran exhibited occupational and social impairment with 
reduced reliability and productivity as evidenced by his PTSD 
symptomatology as noted in the VA treatment records.  These 
records reflected frequent complaints including flashbacks, 
nightmares, hypervigilance, depressive symptoms, flattened 
affect, and difficulty maintaining effective work and social 
relationships.  Additionally, the Veteran's GAF scores prior 
to April 13, 2009 ranged from 45 to 55, with the bulk of his 
GAF scores above 50.  A GAF between 51 and 60 is indicative 
of moderate symptoms-including moderate difficulty in social 
and occupational functioning.  Again, GAF scores between 41 
and 50 are indicative of serious symptoms reflecting a 
serious impairment of social and occupational functioning.  
The Board finds that the Veteran's symptoms prior to April 
13, 2009 are most analogous to those reflecting a moderate 
difficulty in social and occupational functioning.  

The Veteran is not, however, entitled to a rating in excess 
of 50 percent for his service-connected PTSD prior to April 
13, 2009, as there is no clinical evidence to support a 
finding of occupation and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, or total occupational 
and social impairment.  The first evidence of PTSD 
symptomatology that is more analogous to those symptoms 
associated with a 70 percent rating was in the April 13, 2009 
VA examination.  As such, a rating in excess of 50 percent, 
prior to April 13, 2009 is denied.  

From April 13, 2009, the Veteran's PTSD symptoms were 
clinically noted to have increased in severity from the 
January 2007 VA examination.  As noted above, the Veteran was 
found to have moderately severe social impairment evidenced 
by his social isolation-other than with his children and 
grandchildren.  There was also evidence that the Veteran had 
difficulty dealing with others and was noted to have a 
markedly restricted range of affect.  His GAF was assessed as 
being 40-reflecting a serious impairment in social and 
occupational functioning.  Although the Veteran's 
symptomatology does not fully meet the criteria for a 70 
percent rating, from April 13, 2009, the Board notes that the 
Veteran's symptoms are more closely approximate to the 
criteria for a 70 percent rating.  Also, VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest  degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§§ 3.344(a), 4.7.  As such, a 70 percent rating for service-
connected PTSD is awarded from April 13, 2009.  

The Veteran is not, however, entitled to a 100 percent rating 
for his service-connected PTSD as the clinical evidence of 
record does not support the criteria for such under 
Diagnostic Code 9411.  Specifically, the Veteran has not been 
shown to have total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform the activities of daily 
living, disorientation, or memory loss.  As such, a rating in 
excess of 70 percent from April 13, 2009 for service-
connected PTSD is denied.  

Extraschedular considerations

As discussed more fully in the remand section below, the 
Veteran has asserted that he is totally unemployable because 
of his service-connected PTSD, but he has not identified any 
specific factors which may be considered exceptional or 
unusual in light of VA's schedule of ratings for mental 
disorders for extraschedular rating purposes.  The Board has 
been similarly unsuccessful in locating exceptional factors.  
Specifically, the Veteran has not required frequent periods 
of hospitalization for treatment of his PTSD.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
PTSD, the Board finds that the ratings currently assigned 
adequately reflect the clinically established impairment 
experienced by the Veteran and this issue of entitlement to 
TDIU is addressed in the remand portion below.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

Service connection for adenoid cystic carcinoma is denied.  

A 50 percent rating for service-connected PTSD, prior to 
April 13, 2009, is awarded, subject to the laws and 
regulations governing the award of monetary benefits.

A 70 percent rating for service-connected PTSD, from April 
13, 2009, is awarded, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

Based upon the increased ratings for the Veteran's service-
connected PTSD noted above, and in light of the VCAA, the 
Board finds that further development is necessary regarding 
his claim for TDIU.  

The Veteran has contended that his service-connected PTSD 
symptoms render him unemployable.  The most recent VA 
examination reveals the Veteran is likely unemployable due to 
his nonservice-connected physical disabilities, but made no 
reference to whether his service-connected disabilities 
rendered him unemployable.  There are no other VA 
examinations that discuss the Veteran's TDIU claim or 
employability.  As such, the Board finds that a remand is 
necessary for a VA examination to be scheduled to determine 
whether the Veteran is unemployable solely due to his 
service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran's claims file should be 
reviewed by a VA physician (or other 
qualified health care provider) to 
determine whether his service-connected 
disabilities render him unemployable.  In 
making this determination the physician 
must explicitly limit his/her inquiry to 
the effect that the Veteran's service-
connected disabilities have on his 
employability and must not consider the 
effect of nonservice-connected 
disabilities.  Also, the physician must 
ensure that he or she considers all of the 
Veteran's service-connected disabilities 
in making the above determination 
including his PTSD and fragment wound 
residuals of the right hand.  If deemed 
medically necessary for this 
determination, then any necessary medical 
examination and testing should be 
performed.  A specific rationale for the 
opinion given should be provided.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
physician should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

2.  Following the VA claims file review 
and based upon the recently increased 
rating for his PTSD, the RO should 
readjudicate the Veteran's TDIU claim.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


